Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing
The drawing filed on May 12, 2021 is accepted by the Examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-13 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fatehi et al. (U.S. Patent No. 10,718,442, hereon Fatehi). 
In reference to claim 1: Fatehi discloses an earthquake detection device (see Fatehi, Fig. 12A and Abstract) comprising: 
A plurality of three-component accelerometers for measuring acceleration in three direction (see Fatehi, Fig. 15A, tri-axial acceleration sensors) (see Fatehi, Fig. 18); and a processing unit that is configured for: 
Receiving acceleration measurements (seismic receivers) from each of the plurality of accelerometers (see Fatehi, Fig. 18, step 1810); 
Determining if the acceleration measurements meet or exceed a predetermined threshold value (see Fatehi, column 22, lines 9-39); and 
Sending a signal to one or more transducers (see Fatehi, column 29, lines 29-33), there is motor position that requires transducers to execute an action). 
 With regard to claims 2 and 3: Fatehi further discloses that the plurality of accelerometers comprises three or more accelerometers (see Fatehi, Figs. 18 and 38, step 3805 and column 5, lines 3-20). 
With regard to claim 4: Fatehi further discloses that the processing unit is configured for receiving acceleration measurements in a first direction, a second direction and a third direction (it is done through the tri-axial sensors, Ax, Ay, Az) from each of the plurality of accelerometers (see Fatehi, Fig. 18); determining average acceleration measurements for the first direction, the second direction, and the third direction using the acceleration measurements received from each of the plurality of accelerometers (see Fatehi, Fig. 18, block 1805, and column 21, lines 22-32); and determining if the average acceleration measurements for the first direction, the second direction, and the third direction meet or exceed predetermined threshold values (see Fatehi, column 21, line 23 to column 22, line 2). 
With regard to claim 5: Fatehi further teaches that the processing unit is configured for determining a vector sum of the acceleration measurements from each of the plurality of accelerometers (see Fatehi, column 46, line 60 to column 47, line 6) and determining if the vector sum of the acceleration measurements meet or exceed a predetermined threshold (shutting the valve requires a threshold value). 
With regard to claim 6: Fatehi further teaches that the processing unit is configured for determining a plurality of vector sums of acceleration measurements from each of the plurality of accelerometers over a selected period of time, determining a running average of the plurality of vector sums, and determining if the running average of the vector sums of the acceleration measurement meet or exceed a predetermined threshold (see Fatehi, column 46, line 60 to column 47, line 6).  
With regard to claim 7: Fatehi further discloses that the processing unit is configured to apply a finite impulse response to the acceleration measurement form each of the accelerometers (see Fatehi, column 22, line 67 to column 23, line 2). 
With regard to claim 8: Fatehi further discloses that the one or more transducers comprise a solenoid valve (see Fatehi, column 42, lines 4-12). 
With regard to claim 9: Fatehi further disclose that the solenoid valve is positioned along a fluid supply line/egress line, wherein actuating the solenoid valve stops or permits a flow of fluid through the fluid supply/egress line (see Fatehi, column 10, lines 11-49). 
With regard to claims 10 and 11: Fatehi further disclose that the processing unit is for sending the acceleration measurements from each of the plurality of accelerometers to a cloud server (see Fatehi, column 13, lines 24-32). 
With regard to claim 12: Fatehi further discloses that the Modbus communication protocol is over a transmission control protocol (TCP) Ethernet, Internet Protocol (IP) or Ethernet, or over a RS232 serial connection (see Fatehi, column 39, lines 10-19, as IoT devices typically use a variation of these protocols). 
With regard to claim 13: Fatehi further discloses that the device is configured as an internet of things (IoT) (see Fatehi, column 39, lines 10-11). 
In reference to claim 20: Fatehi discloses a system for monitoring and responding to seismic activity (see Fatehi, Fig. 12A and Abstract), the system comprising: 
A plurality of earthquake detection devices, each earthquake detection device configured as an internet of things (loT) device (see Fatehi, column 39, lines 10-11) and comprising: 
A plurality of three-component accelerometers for measuring acceleration in three directions (see Fatehi, Fig. 15A, tri-axial acceleration sensors) (see Fatehi, Fig. 18); and a processing unit for: 
Receiving acceleration measurements from each of the plurality of accelerometers, determining if the acceleration measurements meet or exceed a predetermined threshold value (see Fatehi, column 22, lines 9-39); and 
Sending the acceleration measurements to a server (see Fatehi, column 29, lines 29-33).
With regard to claim 21: Fatehi further discloses that the processing units of each of the plurality of earthquake detection devices are configured to send the acceleration measurements to the same server (see Fatehi, column 13, 44-62)
With regard to claim 22. Fatehi further discloses that the server is accessible by way of a web-based application, a smartphone application, or a combination thereof (see Fatehi, column 13, lines 44-62). 

With regard to claim 23: Fatehi further disclose that the server is accessible by a user to control the processing unit of one or more of the earthquake detection devices, monitor the health of the one or more earthquake detection devices, check the power status of the one or more earthquake detection devices, view an event log, adjust the predetermined threshold of at least one of the earthquake detection devices, or any combination thereof (see Fatehi, column 30, lines 40-61 and column 34, line 64 to column 35, line 6 and Fig. 36, a system for reporting the health status and data). 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fatehi. 
With regard to claims 14-19: Fatehi further disclose that the device comprising sensors of various types; however, it does not explicitly disclose the sensors noted in the instant application; however, given the depth of concepts noted in Fatehi reference, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have these features or analysis in the field of endeavor as these ideas would rather constitute a design choice and would not have patentable weight considering the application under consideration. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Evans et al. (U.S. Patent No. 6,722,203) discloses strong-motion seismological accelerometer system. 
Wright et al. (U.S. PAP 2006/0081412) discloses system and method for combined microseismic and tiltmeter system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857